Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8-13, 21-27, and 29-30 have been examined. 
Claim 30 is newly presented. 
All other claims are cancelled. 

Reasons for Allowance
Claims 1, 3-6, 8-13, 21-27, and 29-30 are allowed. 

Applicant’s arguments filed on February 16, 2022, regarding claim rejection under 35 U.S.C. §112 have been fully considered and are persuasive; the rejections are withdrawn. 

As a result of the 112 issues being overcome, a new search and consideration of references was carried out. Although various elements of the claims are found in the art, a combination of the references to amount to the claimed limitations would not be deemed obvious to one of ordinary skill in the art. 

U.S. Patent 10,699,537 to Schoner teaches using a mobile device comprising communication means, radio frequency, and the ability to communicate with a merchant to determine user selection of products. The device is utilized to unlock a door in response to a user interacting with a merchant application that allows the user to push a button to open / unlock the door. A session identifier can be established with the merchant and the user during the time the user is within the merchant location. A ledger pointer may include a pointer or link to a block or segment within a distributed ledger (e.g., decentralized database) associated with a user session. The distributed ledger may contain unique identifiers associated with one or more aspects of a user session. In one embodiment, a unique identifier may be generated using data associated with a user session (e.g., encrypted sensor data from merchant database or encrypted sensor data from user database) as an input into a cryptographic function (e.g., a hash function). Because this unique identifier is stored in a separate location the ledger pointer identifies and/or links to the storage location of the unique identifier. The user selected items are stored in association with the user record. The user is then able to leave the merchant location and settlement of a transaction based on user selected items is processed. 

U.S. Patent 11,068,978 to Ferreira is directed to a method provided wherein borrower information, such as a borrower portfolio associated with a distributed ledger system, may stored. Lender information, such as a lender portfolio associated with the distributed ledger system, may also be stored. Additionally, loan token information relating to a loan token associated with the distributed ledger system may be stored. Such loan information may include, but is not limited to, a unique ID, a total number of loan token units of the loan token, a total principal amount of an underlying loan to which the loan token corresponds, the borrower information, and/or the lender information. The method may include receiving payment information relating to a loan payment made by the borrower to the lender, wherein the loan payment information may relate to the unique ID and a principal payment amount. The method may further include: searching the distributed ledger system, based on the unique ID, to determine a plurality of owner portfolios, each owner portfolio owning a portion of the total number of the loan token units; determining, for each of the owner portfolios, a percentage token ownership, based on the portion of the loan token units owned by the respective owner portfolio and the total number of the loan token units; determining disbursement information including a disbursement amount for each of the owner portfolios, based on the principal payment amount and the respective percentage token ownership; and/or transmitting the disbursement information to the lender. The reference utilizes blockchain technology to maintain the transaction data per customer. The devices represent nodes in the blockchain, which are used to establish consensus. The customer is associated with a load ID and other transaction data including a public key. Also, various embodiments may require a borrower, a token owner and/or a validator to validate one or more of the following transactions: proof of payment, lender distributions, creation of borrower payment, confirmation of token ownership structure, funding disbursement pro-rata to token owners, borrower receipt of principal token amount, observance of contractual terms, creation of borrower final payment, token owner's receipt of funds, borrower ownership of 100% of the token, and/or lender ownership of 0% of the token.

EP 3872666 to Maim teaches unlocking a digital lock in response to determining a proof of payment and authenticating related transaction information data. The reference also teaches utilizing wireless communication means to unlock the lock. Maim also teaches utilizing various security techniques to enhance the settlement of transactions and ability for an individual to gain access to a room, such as a hotel room using their mobile device. Specifically, An example of a commitment is an access authorization, the access being able for example to be the unlocking of a room door in NFC technology carried out by a lock (entity "device", supplier of commitment) during the establishment. near-field communication with the smartphone (“individual” entity, beneficiary of the commitment) of the person who rented the room. This communication may include the sending of information signed by the beneficiary entity to the supplier entity in order to satisfy the commitment (door opening command, hereinafter called “execution request”) and, in the other direction, the sending of information signed by the supplier entity to the beneficiary entity (called “proof of execution”), proving that the commitment has been respected (for example triggered by the reading of a secure contactor, the opening of which reliably demonstrates the effective opening of the door). This signed information, in order to avoid fraud, may contain the result of the application of a determined function to a single challenge (nonce) sent by the beneficiary entity at the time of the execution request.
In the event that an amount of units of account is associated with each commitment (this amount representing the value of the execution (or of all the executions) corresponding to the commitment in question, in this case c ' is the price paid for the rental), in the event of failure to commit (proof of execution not sent in time in response to a request for execution - in this case proof of unlocking of the lock is not not sent in time in response to an opening order), a certain period of time is granted in the commitment to the undertaking providing the commitment (in this case to resolve a possible technical malfunction that would prevent the opening) and when '' it has elapsed, if the proof of the performance in question or of compensation as provided for in the contract of the engagement is not sent by the supplier entity (compensation which in this case may be for example proof of a payment transaction or proof of the provision of 'another chamber in the meantime), the latter as well as the chain of its responsible entities, if applicable, go to the “denial of commitment” state for the entity receiving the commitment. Consequently, the associations between the key and the attributes recognized in the commitment are invalidated with respect to “incoming” commitments contracted by other entities to this same entity this time as a beneficiary of commitments. Following the notification of the latter (see the description which follows), as a sanction, the incoming commitments which specified these attributes (if there is no inconsistency of attributes, see below the definition of " compatible attributes ”) are frozen during a so-called“ arbitration ”phase also provided for in the engagement. This sanction of freezing incoming commitments is also applied to entities in the upstream chain of managers, up to the amount of the commitment in question (see the example below).

U.S. Patent Application Publication 2017/0232300 to Tran et al. teaches using smart electronic locks, which can be unlocked with a device that carries the appropriate token. These tokens are bought on the Ethereum blockchain, a public blockchain network optimized for smart contracts that uses its own cryptocurrency, called Ether. The owner of a smart lock that wishes to rent their house or car sets a price for timed access to that electronic door lock. An interested party can use a mobile app to identify the lock, pay the requested amount in Ethers, then communicate with the lock via a properly signed message to unlock it. Billing is simplified by having all the locks operating on the same blockchain.
Some embodiments of the system and method involve setting and enforcing access rights. In an embodiment, an access right is the right of an entity to use a service or good for at least one purpose. The service or good may be a computing device or network of computing devices. For instance, an access right may permit a user possessing the appropriate authentication credentials to operate a workstation, server, or virtual machine after “logging on” to the workstation. An access right may permit a user to instruct a computing device to perform some functions, while forbidding the performance of other instructions. As an example, an “administrator” or “root” user may have the ability to install and uninstall software on a computing device, as well as the ability to execute the software; an ordinary user may have the ability to execute software on the computing device, but not have the ability to install or uninstall the software. The computing device may be configured to ignore or refuse commands from a user that does not have a user account with the access right to instruct the computing device to execute those commands. In other embodiments, the access right controls the ability to access a particular network access point. The access right may affect the ability to access one or more master nodes of a network. The network may be a private network; for instance, the network may function as a “private internet” for the use of a community sharing a particular goal, set of ideals, or commercial interest. The private network may, for instance, be a trading or gambling network. The access right may affect the ability to access or read messages directed to particular user account within a messaging service; for instance, the access right may control whether a particular user can read a particular email account, an instant message, a text message, or a voice over internet protocol stream. The access right may give a user the ability to decrypt an encrypted message; in some embodiments, where the access right is tied to the possession of a particular private key, an encrypted message or stream may be encrypted using the corresponding public key. The access right may give a user the ability to unlock the use of an application or suite of applications on a computing device; for instance, the user may be able to access communication sites concerning classes. The user may be able to access music on a cloud service or on a local computing device. The user may be able to access streaming media over a network if in possession of the access right. The access right may give a security system the ability to lock out or allow entry to certain people peer-to-peer (P2P) network and to those files. The access right may control access to a particular file or set of files; for instance, the access right may lock access to confidential information, or information that can be used for identity theft, such as passport, social security, birth certificate data, permit data, data concerning licenses, data concerning escrowed property, legal documents such as wills, settlements or divorce decrees, or electronic access to physically locked devices such as safe-deposit boxes or the doors to vehicles or buildings. An access right may give a user the ability to run a particular software product; for instance, the license key permitting a software product to execute in a particular computing environment may be tied to a particular user account. An access right may determine a user's ability to access one or more files or classes of files. An access right may include a right to confer access right on another user; for instance, an administrative or root user may have the right to give other users ordinary user accounts.

The above references and all references considered throughout prosecution and those cited fail to teach the combined claim limitations of the instant Application.
An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.
All Applicant’s arguments, response to arguments, and prior art relied upon or cited throughout prosecution is incorporated herewith. 
An obviousness rejection is not applicable to the claimed invention:

A method comprising: registering, by a system that comprises at least one computing device, a smart lock of a merchant with a merchant account, the at least one computing device maintaining a blockchain node of a distributed database of blockchain nodes associated with a blockchain, the smart lock comprising a door lock that controls access to an area; receiving, by the at least one computing device, a payment confirmation that includes a merchant identifier associated with the merchant account; retrieving, by the at least one computing device, a record from a registration repository by matching the merchant identifier to the record, wherein the record comprises a merchant public key associated with the merchant identifier; generating, by the at least one computing device, a proof-of-payment (PoP) payload comprising a payment amount; encrypting, by the at least one computing device the PoP payload using the merchant public key to create an encrypted PoP payload; writing, by the at least one computing device, the encrypted PoP payload to the blockchain node [[of]] maintained by the at least one computing device; receiving, by the smart lock, a voucher identifier from a payment device presented to the smart lock; invoking, by the smart lock, a smart contract using the merchant public key to obtain a plurality of encrypted PoP payloads from a merchant blockchain node of the distributed database for the blockchain; receiving, by the smart lock, the plurality of encrypted PoP payloads; decrypting, by the smart lock, the plurality of encrypted PoP payloads; and unlocking, by the smart lock, the door lock based at least in part on matching the voucher identifier received from the payment device to a respective voucher identifier from one of the plurality of decrypted PoP payloads. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/03/2022